***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     IN RE PETITION OF REAPPORTIONMENT
             COMMISSION EX REL.
                   (SC 20661)
              Robinson, C. J., and McDonald, D’Auria,
                   Mullins, Kahn and Ecker, Js.
      Argued January 27—officially released February 10, 2022*

                        Procedural History

  Submission by the special master appointed by this
court for the adoption of the special master’s report
and plan for the redistricting of the state’s congressional
districts pursuant to the constitutional requirement of
decennial reapportionment, brought to this court,
where the Republican members of the Connecticut
Reapportionment Commission and the Democratic
members of the Connecticut Reapportionment Com-
mission filed briefs.
  Proloy K. Das, for the Republican members of the
Connecticut Reapportionment Commission.
  Aaron S. Bayer, with whom was Paul Tuchmann,
for the Democratic members of the Connecticut Reap-
portionment Commission.
                                  Opinion

   PER CURIAM. Pursuant to the authority conferred
by article third, § 6, of the constitution of Connecticut,
as amended by articles XII, XVI, XXVI and XXX of the
amendments, the Court hereby adopts as the estab-
lished plan of congressional districting the plan depicted
and described in exhibits 1 and 4 of the Report and Plan
of the Special Master, Nathaniel Persily, dated January
18, 2022. The plan complies in every respect with our
Order Appointing and Directing the Special Master,
dated December 23, 2021.
   Appended hereto is the Report and Plan of the Special
Master, including its appendix.1 The foregoing material,
along with the census block equivalency files, will be
filed with the Secretary of the State on or before Tues-
day, February 15, 2022. Upon publication, the plan of
congressional districting shall have the full force of law.
   The Special Master has submitted to the Court an
itemization of the fees and costs incurred in producing
the report and plan. Those charges total $89,800, an
amount that this Court finds to be reasonable. Pursuant
to this Court’s order of December 23, 2021, the charges
of the Special Master are to be assessed against the
Reapportionment Commission. The Commission shall
promptly remit full payment directly to Special Mas-
ter Persily.
   * February 10, 2022, the date that this order was issued, is the operative
date for all substantive and procedural purposes.
   1
     The Report and Plan of the Special Master and its appendix are contained
in the file of this case in the Office of the Appellate Clerk and are provided
on the website of the Office of the Secretary of the State.